PIEPER, J.,
concurring.
I concur with the majority but also write separately because I believe the involuntary manslaughter charge was warranted by the evidence presented at trial. “If there is any evidence warranting a charge on involuntary manslaughter, then the charge must be given.” State v. Wharton, 381 S.C. 209, 216, *640672 S.E.2d 786, 789 (2009) (citation omitted). “Involuntary manslaughter is defined as: (1) the unintentional killing of another without malice, but while engaged in an unlawful activity not naturally tending to cause death or great bodily harm; or (2) the unintentional killing of another without malice, while engaged in a lawful activity with reckless disregard for the safety of others.” State v. Rivera, 389 S.C. 399, 404, 699 S.E.2d 157, 159 (2010) (citation omitted). “It is unlawful for a person to present or point at another person a loaded or unloaded firearm.” S.C.Code Ann. § 16-23-410 (2003). Presenting a weapon means “to offer to view in a threatening manner, or to show in a threatening manner.” In re Spencer R., 387 S.C. 517, 522-23, 692 S.E.2d 569, 572 (Ct.App.2010).
Evidence was presented at trial that Miller was acting lawfully with reckless disregard for the safety of others. Witness Joseph Hopkins testified that prior to shooting Blount, Miller had been sitting at the table and playing with the gun “like somebody that got a brand new toy.” Hopkins also testified that when Miller was ready to leave, Miller told Blount he needed “to bring your little punk self on.” Hopkins testified Miller did not sound mean and that “get your punk self on” is just an expression that means “come on, let’s go.” When asked whether Miller pointed the gun at Blount, Hopkins replied:
Not really. It was just like a wave.... Like if I wave something this way, but you wasn’t in the line of fire.... I’m not just putting that in your face and telling you to come on. No, it wasn’t like that ... it was just like a little wave.
Additionally, Hopkins testified that immediately prior to the shooting “[Miller] was happy,” “everything was all right,” and “it was ... a social gathering, everybody sitting around kicking it.” While witness Tammy Hunter testified that Miller pointed the gun at Blount and told him to get his “bitch ass up,” Hunter also testified that there were no arguments, altercations, or harsh feelings amongst anyone in the room. Additionally, Hunter testified that there had been no arguments between Miller and Blount and that they seemed like they were friends.
*641Based on the foregoing, evidence was presented that Miller was acting lawfully because his ‘waving’ or ‘showing’ a gun at Blount was not in a threatening manner that constitutes presenting a firearm. This evidence, depending on the view of the jury, could reduce the homicide from murder to involuntary manslaughter. Since a jury question existed as to whether the gun was pointed or presented in an unlawful manner, as opposed to merely recklessly waving it in the air in a nonthreatening manner, the trial court’s implied malice instruction was error. See State v. Belcher, 385 S.C. 597, 611, 685 S.E.2d 802, 809 (2009) (“[I]nstructing a jury that ‘malice may be inferred by the use of a deadly weapon’ is confusing and prejudicial where evidence is presented that would reduce, mitigate, excuse or justify the homicide.”).